                Case 3:20-mj-70698-JCS Document 21 Filed 08/18/20 Page 1 of 3




1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2
  HALLIE HOFFMAN (CABN 210020)
3 Chief, Criminal Division

4 ALEXANDRA SHEPARD (CABN 205143)
  Special Assistant United States Attorney
5
         450 Golden Gate Avenue, Box 36055
6        San Francisco, California 94102-3495
         Telephone: (415) 436-6767
7        FAX: (415) 436-7234
         Email: Alexandra.Shepard2@usdoj.gov
8
  Attorneys for the United States of America
9
10
                                 UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                  )   No. CR 20-70698 JCS
15                                              )
             Plaintiff,                         )   STIPULATION AND [PROPOSED] ORDER
16                                              )   WAIVING TIME UNDER SPEEDY TRIAL ACT
        v.                                      )   AND RULE 5.1
17                                              )
     SANDRA ANN ZUNIGA,                         )
18                                              )
             Defendant.                         )
19                                              )

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER WAIVING TIME               1
                  Case 3:20-mj-70698-JCS Document 21 Filed 08/18/20 Page 2 of 3




 1          With the agreement of the parties, and with the consent of the defendant, the Court enters this

 2 order continuing the preliminary hearing date of August 20, 2020, at 9:30 a.m., to September 24, 2020,

 3 at 9:30 a.m. and documenting the defendant’s waiver of the preliminary hearing date under Federal Rule

 4 of Criminal Procedure 5.1 and the exclusion of time under the Speedy Trial Act, 18 U.S.C. 3161(b).

 5          The parties agree, and the Court finds and holds, as follows:

 6          1.        The defendant is currently charged by criminal complaint. The defendant is not in

 7 custody, having been released on an unsecured bond of $250,000 on June 10, 2020.

 8          2.        The defendant agrees to an exclusion of time under the Speedy Trial Act, 18 U.S.C.

 9 3161(h)(7)(A) & (B)(iv) to provide reasonable time necessary for effective preparation, taking into
10 account the exercise of due diligence.

11          3.        The defendant waives the time limits of Federal Rule of Criminal Procedure 5.1 for
12 preliminary hearing.

13           4.       Counsel for the defense believes that postponing the preliminary hearing is in her client’s
14 best interest, and that it is not in her client’s interest for the United States to indict the case during the

15 timeline established in Rule 5.1.

16           5.       The Court finds that, taking into the account the public interest in the prompt disposition
17 of criminal cases, these grounds are good cause for extending the time limits for a preliminary hearing

18 under Federal Rule of Criminal Procedure 5.1. Given these circumstances, the Court finds that the ends

19 of justice served by excluding the period from August 20, 2020 through September 24, 2020, outweigh

20 the best interest of the public and the defendant in a speedy trial. 18 U.S.C. 3161(h)(7)(A).

21 ///

22 ///

23 ///

24 ///

25 ///

26

27

28

     STIP. AND ORDER WAIVING TIME                       2
                Case 3:20-mj-70698-JCS Document 21 Filed 08/18/20 Page 3 of 3




1          6.       Accordingly, and with the consent of the defendant, the Court (1) continues the

2 preliminary hearing date of August 20, 2020, at 9:30 a.m. to September 24, 2020, before the Honorable

3 Laurel Beeler, and (2) orders that the period from August 20, 2020, through September 24, 2020 be

4 excluded from the time period for preliminary hearings under Federal Rule of Criminal Procedure 5.1

5 and from Speedy Trial calculations under 18 U.S.C. 3161(h)(7)(A) & (B)(iv).

6          IT IS SO STIPULATED:

7

8 DATED: August 18, 2020                                 ____________/s/________________
                                                         GALIA AMRAM
9                                                        Attorney for Defendant
10

11 DATED: August 18, 2020                                              /s/                    ________
                                                         ALEXANDRA SHEPARD
12                                                       Special Assistant United States Attorney

13

14
           IT IS SO ORDERED.
15

16
     DATED: August 18, 2020                              ______________________________
17                                                       HON. LAUREL BEELER
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER WAIVING TIME                    3
